Argued February 27; reversed May 14; rehearing denied June 18, 1940                  STATE EX REL. DALEY v. LEONARD ET AL.                             (102 P.2d 213)
This is a companion case to State of Oregon ex rel. John Kaserv. Charles H. Leonard et al., this day decided. Although this case was tried separately from the one just mentioned, nevertheless, the issues in it were substantially the same as in the other. At the conclusion of the trial, judgment was entered in favor of the plaintiff. After appeals had been taken in this and the other case the parties stipulated that the briefs submitted in the Kaser case should serve in this one also. The stipulation does not claim that the legal principles applicable to the one case are inapplicable to the other. We have read the transcript of the evidence filed in both cases, and have also examined the numerous exhibits accompanying the transcript. We are satisfied, for the reasons stated in the Kaser decision, that error was committed when judgment was entered for the plaintiffs. In our opinion, the accounts between the parties were stated each week followed *Page 625 
by payment of the stated account. The cause is remanded with instructions to enter judgment in favor of the defendants.
RAND, C.J., and BELT and LUSK, JJ., concur.
KELLY, J., dissenting.
BEAN, J., not sitting.
BAILEY, J., took no part in the decision of this case. *Page 626